Citation Nr: 1642177	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-30 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for alopecia.

2. Whether the reduction in rating for the lumbosacral disc disease from 40 percent to 10 percent (subsequently increased to 20 percent) was proper. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1993 to March 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran failed to attend her scheduled hearing with a Board member, so no hearing was held.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed for the Veteran's alopecia claim.  In statements to VA, the Veteran reported having no problems with her hair prior to service, starting to lose hair after basic training, and continuing to have hair loss problems.  The Veteran is competent to report hair loss as this was observable to her senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   VA treatment records show diagnosis of alopecia.  See, e.g., November 2010 VA consult.  Under these, circumstances, the Board finds that a VA examination and opinion is necessary to determine if the reported hair loss in service is at least as likely as not related to the currently diagnosed alopecia.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In a September 2010 decision, the AOJ decreased the rating for the Veteran's lumbosacral disc disease (back disability) from 40 percent to 10 percent, effective December 1, 2010.  In an October 2010 statement, the Veteran appealed this reduction.  The Veteran, in part, stated, "I respectfully request that the Hearings Board reverse the decision to reduce the SC rating of my lumbar condition and restore my rating to 40% which was previously assigned Dec 10 2008."  Subsequently, in a March 2011 decision, the RO increased the back disability to 
20 percent, effective December 1, 2010, but the AOJ has not issued a Statement of the Case (SOC) on this reduction.  The Board has no discretion, and the claim for reinstatement of the 40 percent rating for the back disability must be remanded for such a purpose.  38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following actions:

1. Issue an SOC on the issue of whether the reduction in rating for the back disability from 40 percent to 10 percent (subsequently increased to 20 percent) was proper.  All pertinent evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30.  Further, advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and timely substantive appeal, as noted in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

2. Schedule the Veteran for an appropriate examination for her alopecia claim.  Forward the claims file to the examiner to address the following:

a. Are the Veteran's reports of in-service hair loss at least as likely as not related to her currently diagnosed alopecia?  

The examiner should consider all relevant evidence, including lay statements, and provide a comprehensive rationale for any opinion offered.  If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

3. If the benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




